Citation Nr: 0327572	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected Type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission 


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1971. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).


REMAND

The veteran in essence contends that he is entitled to 
service connection for hypertension as secondary to his 
service-connected Type 2 diabetes mellitus.

In a rating decision dated July 2002 the RO denied the 
veteran's claim of entitlement to secondary service 
connection on the basis that only with the existence of renal 
disease or diabetic nephropathy would give credence to a 
claim that hypertension is a medical complication of diabetes 
mellitus and the veteran does not have renal disease or 
diabetic nephropathy.  No medical basis was stated for that 
conclusion.  

The RO stated that the law provides that a person who submits 
a claim for VA benefits must submit sufficient evidence to 
justify a belief that the claim is plausible, one which has 
merit on its own, or is capable of substantiation.
This amounts to a recitation of the "well groundedness" 
standard which was rendered obsolete by the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) on November 9, 
2000.  Cf. 38 U.S.C.A. § 5107(b) (West 1991).  
The Board believes that this claim must be adjudicated by the 
agency of original jurisdiction applying the correct 
statutory standard.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].

The veteran cited in his July 2002 Notice of Disagreement 
(NOD) that the RO only checked his medical records at VA 
Medical Center (VAMC) Poplar Bluff, Missouri from July 1997 
but he was treated for hypertension since 1994.  There is no 
evidence in the record that the RO attempted to obtain these 
records.  VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal cannot be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran has presented evidence of having a current 
diagnosis of hypertension, Based on the current state of the 
record, the Board finds that a nexus opinion is required 
prior to adjudicating his appeal.  Charles v. Principi, 16 
Vet. App. 370, 374 (2002).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the Appeals Management Center (AMC) for the 
following action:

1.  AMC should obtain the names and 
addresses of all medical care providers 
who treated the veteran for diabetes 
and hypertension since his separation 
from service.  After securing any 
necessary release, AMC should obtain 
copies of such records that are not in 
file.  Specifically, AMC should obtain 
the veteran's treatment records from 
the VAMC in Poplar Bluff, Missouri 
prior to 1997.  If AMC is not able to 
obtain the identified records, the 
claims file should be documented to 
that effect and the veteran so 
notified.

2.  The veteran should be afforded a VA 
medical records review to determine if 
the veteran's hypertension is related 
to his service-connected Type 2 
diabetes mellitus, including whether it 
is aggravated thereby.  The claims 
folder should be made available to the 
examiner for review.  If the examiner 
deems it to be necessary, the veteran 
should be afforded a VA medical 
examination.  The rationale for any 
opinion expressed should be stated.  A 
report should be associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
AMC should readjudicate the issue on 
appeal.  If any benefits sought on 
appeal remain denied the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs  
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




